Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 1 of 27 PageID 8442




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

    ANTHONY COOK, MICAH BELLAMY, and                    CASE NO.: 6:17-cv-891-ORL- 40KRS
    MAURICE JONES, As Personal Representative
    and on behalf of the Estate of Kailyn Jones,
    each individually and on behalf of all others
    similarly situated,

          Plaintiffs,
    v.

    GOVERNMENT EMPLOYEES
    INSURANCE COMPANY and GEICO
    GENERAL INSURANCE COMPANY,

         Defendant.
    ____________________________________/


    ANTHONY LORENTI and ASHLEY BARRETT, CASE NO.: 6:17-cv-1755-PGB- 40DCI
    Individually and on behalf of all others similarly
    situated,


          Plaintiffs,
    v.

    GEICO INDEMNITY COMPANY,

         Defendant.
    ____________________________________/

                      FINAL ORDER AND JUDGMENT
          GRANTING FINAL APPROVAL OF CLASS SETTLEMENT [209],
     GRANTING MOTION TO VACATE SUMMARY JUDGMENT ORDER [198], AND
      GRANTING MOTION FOR APPROVAL OF ATTORNEYS’ FEES AND COSTS
              AND NAMED PLAINTIFFS’ SERVICE AWARDS [210]

           WHEREAS, Plaintiffs Anthony Cook, Micah Bellamy, Maurice Jones, Anthony

    Lorenti, and Ashley Barrett (the “Named Plaintiffs”), individually and as Class Representatives
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 2 of 27 PageID 8443




    on behalf of a proposed Settlement Class (collectively, “Plaintiffs”), and Defendants

    Government Employees Insurance Company, GEICO General Insurance Company, and

    GEICO Indemnity Company (collectively, “Defendants” or “GEICO”), acting by and through

    their respective counsel, have agreed, subject to Court approval, to settle this Action upon the

    terms and conditions stated in the Class Action Settlement Agreement filed with the Court on

    December 18, 2019 (the “Agreement”);

           WHEREAS, this Court previously granted preliminarily approval of the Settlement

    Agreement on January 6, 2020, including the attachments thereto, directed that Notice be

    provided in accordance with the terms of the settlement thereby providing Class Members the

    opportunity to evaluate the terms of the settlement and to submit a claim, request exclusion, or

    object thereto, and set a final Fairness Hearing for June 17, 2020;

           WHEREAS, this Court ordered that Mailed Notice, Claim Forms, and Emailed

    Notices, in the form attached to the Settlement Agreement, be directed to Class Members

    pursuant to the terms of the Settlement Agreement;

           WHEREAS, the Parties have satisfactorily demonstrated that the Notice plan was

    completed in accordance with the terms of the Settlement Agreement and with this Court’s

    directive;

           WHEREAS, in accordance with the Notice, a final fairness Hearing was conducted on

    June 17, 2020, during which this Court considered (1) the fairness, adequacy, and

    reasonableness of the Settlement Agreement terms under Fed. R. Civ. P. 23(e), (2) whether

    certification of the Settlement Class was proper under Rule 23; and (3) whether the attorneys’

    fees sought were fair and reasonable under Rule 23(h);




                                                   2
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 3 of 27 PageID 8444




            WHEREAS, this Court has fulfilled its duty to independently evaluate the fairness,

    reasonableness, and adequacy of the Agreement and Class Counsel’s Motion for Attorneys’

    Fees, Costs, and Service Awards by considering not only the filings and arguments of

    Plaintiffs, Class Counsel, and Defendants, but also by independently evaluating the Agreement

    and Class Counsel’s Motion for Fees, Costs, and Service Awards;

           WHEREAS, by performing this independent analysis of the Motion for Final Approval

    and Class Counsel’s Motion for Attorneys’ Fees, Costs, and Service Awards, the Court

    considered and protected the interests of all absent Settlement Class Members under Fed. R.

    Civ. P. 23;

           WHEREAS, the Mailed Notice and Emailed Notice advised Settlement Class Members

    of the method by which a Settlement Class Member could request exclusion from the Proposed

    Settlement and pursue an independent legal remedy against Defendants;

           WHEREAS, all Settlement Class Members had the absolute right to opt out and pursue

    an individual lawsuit against Defendants;

           WHEREAS, any Settlement Class Member who failed to request exclusion under the

    terms of the Mailed Notice and Emailed Notice voluntarily waived the right to pursue an

    independent remedy against Defendants;

           WHEREAS, the Mailed Notice and Emailed Notice advised Settlement Class Members

    of the method by which a Settlement Class Member could properly file objections and request

    to be heard at the Fairness Hearing;

           NOW, THEREFORE, based upon the Agreement, all of the files, records, and

    proceedings herein, statements of counsel, including the Motion for Final Approval [209], the




                                                 3
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 4 of 27 PageID 8445




    Motion for Attorneys’ Fees, Costs, and Service Awards [210], and the declarations affixed

    thereto, and the Joint Motion to Vacate Summary Judgment Order [198], and upon the Hearing

    conducted on June 17, 2020, to finally determine whether the terms of the Settlement

    Agreement are fair, reasonable, and adequate, this Court finds and concludes as follows:

       1. The Agreement (including its Exhibits) is hereby incorporated by reference in this

           Order, and all terms defined in the Agreement will have the same meanings in this

           Order.

       2. This Court possesses jurisdiction over the subject matter of this Action and over all

           Parties to this Action, including the Named Plaintiffs and all Settlement Class

           Members.

       3. On January 6, 2020, this Court entered an Order preliminarily certifying the Settlement

           Class and found that the negotiations leading to the Agreement occurred at arm’s

           length, there was sufficient discovery in this case prior to settlement, and the

           proponents of the settlement were experienced in similar litigation. The Court

           preliminarily approved the Agreement (including Exhibits), and found the Proposed

           Settlement was fair, reasonable, and adequate to warrant providing notice to the

           Settlement Class.

       4. This Court previously certified a Class in this action, Doc. 152, and the Parties proposed

           a Settlement Class that is defined, with some immaterial alterations, essentially the

           same as the Class previously certified by this Court – except that the Settlement Class

           includes additional insureds who suffered a total loss to their insured vehicle after the

           date of this Court’s original Order Granting Class Certification, and through the date




                                                   4
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 5 of 27 PageID 8446




          of the entry of the Order of Preliminary Approval. This Court preliminarily certified a

          Settlement Class, excluding the persons identified in Paragraph I(qq) of the Agreement,

          defined as:

                  All Florida policyholders who were insured for private-
                  passenger auto physical damage coverage by Government
                  Employees Insurance Company or GEICO General Insurance
                  Company who suffered a first-party loss of a covered owned
                  (i.e., not leased) vehicle at any time from May 17, 2012, through
                  the date the Court enters the Preliminary Approval Order, whose
                  claims were adjusted by a Defendant as a total-loss claim and
                  resulted in payment by a Defendant of a covered claim, and who
                  were not paid full Title, Tag and Branch Transfer Fees; and all
                  Florida policyholders who were insured for private-passenger
                  auto physical damage coverage by GEICO Indemnity Company
                  who suffered a first-party loss of a covered owned (i.e., not
                  leased) vehicle at any time from October 10, 2012, through the
                  date the Court enters the Preliminary Approval Order, whose
                  claims were adjusted by a Defendant as a total-loss claim and
                  resulted in payment by a Defendant of a covered claim, and who
                  were not paid full Title, Tag and Branch Transfer Fees.

       5. The Court further found that, for purposes of settlement, the Named Plaintiffs

          possessed Article III standing and that the Class was adequately defined and clearly

          ascertainable, that the Rule 23(a) factors were satisfied, and that the Rule 23(b)(3)

          factors were satisfied.

       6. The Court hereby reaffirms this definition of the Settlement Class for purposes of this

          Final Order and Judgment and certifies this Action, for settlement purposes only, as a

          Class Action. For the reasons set forth in this Court’s Order Granting Class

          Certification (Doc. 152) and the Order Preliminarily Approving Class Settlement (Doc.

          201), for purposes of settlement, the Settlement Class as defined above is adequately




                                                 5
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 6 of 27 PageID 8447




          defined and clearly ascertainable, and record evidence demonstrates the numerosity,

          commonality, typicality, and adequacy requirements are satisfied, the common

          questions of law and fact predominate over any individual questions, and class

          treatment is superior to any other method of adjudication.

       7. Notably, in amending Rule 23 in 2018, the Advisory Committee made clear that if “the

          court has already certified a class, the only information ordinarily necessary is whether

          the proposed settlement calls for any change in the class certified, or of the claims,

          defenses, or issues regarding which certification was granted.” Fed. R. Civ. P.

          23(e)(1)(B) Committee Notes on Amendment – 2018. Here, the Settlement Class

          merely expands the class period to include first-party total-loss insureds who suffered

          a total loss after this Court’s original Order granting class certification and through this

          Court’s grant of preliminary approval of the settlement, and is otherwise materially

          identical to the litigated class definition. Thus, the Settlement Class is certifiable for

          the factual and legal reasons set forth in this Court’s previous Order certifying the

          Class. Such finding is not to be deemed an admission of liability or fault by GEICO or

          a finding of the validity of any claims asserted in the Action or of any wrongdoing by

          GEICO. Neither the Agreement, nor any of its terms or provisions, nor any of the

          negotiations or proceedings connected with it, shall be construed as an admission or

          concession by the Released Persons of the truth of any of the allegations made in the

          Action, or of any liability, fault, or wrongdoing of any kind whatsoever on the part of

          the Released Persons.




                                                   6
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 7 of 27 PageID 8448




       8. Having demonstrated Article III standing and adequacy under Rule 23(a)(4), Anthony

          Cook, Micah Bellamy, Maurice Jones, Anthony Lorenti, and Ashley Barrett are

          appointed representatives of the Settlement Class (“Class Representatives”). Having

          also demonstrated adequacy under Rule 23(a)(4), the following attorneys are appointed

          as counsel for the Settlement Class (“Class Counsel”):

          Edmund Normand, Esq.
          Normand PLLC
          3165 McCrory Place, Suite 175
          Orlando, FL 32803
          Telephone: (407) 603-6031
          Facsimile: (888) 974-2175
          Ed@ednormand.com

          Jacob Phillips, Esq.
          Normand PLLC
          3165 McCrory Place, Suite 175
          Orlando, FL, 32803
          Telephone: (407) 603-6031
          Facsimile: (888) 974-2175
          Jacob.phillips@normandpllc.com

          Christopher J. Lynch
          Christopher J. Lynch, P.A.
          6915 Red Road, Suite 208
          Coral Gables, Florida 33143
          Telephone: (305) 443-6200
          Facsimile: (305) 443-6204
          clynch@hunterlynchlaw.com

          Christopher B. Hall
          Hall & Lampros, LLP
          400 Galleria Parkway, Suite 1150
          Atlanta, Georgia 30339
          Phone: (404) 876-8100
          Facsimile: (404) 876-3477
          chall@hallandlampros.com

          Andrew Lampros
          Hall & Lampros, LLP



                                                7
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 8 of 27 PageID 8449




          400 Galleria Parkway, Suite 1150
          Atlanta, Georgia 30339
          Phone: (404) 876-8100
          Facsimile: (404) 876-3477
          alampros@hallandlampros.com

          Tracy L. Markham
          Southern Atlantic Law Group, PLLC
          2800 N. 5th Street, Suite 302
          St. Augustine, Florida 32084
          Phone: (904) 794-7005
          Facsimile: (904) 794-7007
          tlm@southernatlanticlawgroup.com

          Bradley W. Pratt
          Pratt Clay, LLC
          4401 Northside Parkway, Suite 520
          Atlanta, Georgia 30327
          Telephone: (404) 949-8118
          Facsimile: (404) 949-8159
          bradley@prattclay.com

       9. GEICO maintains all defenses to certification and this Order shall not be used as

          evidence or be interpreted in any way to be relevant to whether a litigation class should

          have been certified for class treatment.

       10. On January 6, 2020, the Court approved the Mail Notice Form, E-Mail Notice Forms,

          Longform Notice, Claim Form, and Electronic Claim Form (including blank forms of

          both) submitted to the Court as Exhibits 2 through 6 to the Agreement and directed that

          the Notices and Claim Forms be sent to the Persons described, and in the manner set

          forth, in the Agreement, including the procedures set forth for Notices that are returned

          as undelivered or due to an incorrect current address.

       11. On June 2, 2020, the Parties provided evidence that the Mailed and Emailed Notice and

          the settlement website, which notice and website informed members of the Settlement




                                                     8
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 9 of 27 PageID 8450




          Class of the terms of the Proposed Settlement, and of their opportunity to request

          exclusion from the Settlement Class, and of their opportunity to object to the terms of

          the Agreement, were disseminated and posted in accordance with the Preliminary

          Approval Order.

       12. Specifically, the Court received declarations from Robert Coomes, an employee of the

          Settlement Administrator, setting forth the scope and results of the notice campaign.

       13. Based upon review of the evidence submitted and arguments of counsel, the Court

          finds and concludes that the notice provided to potential Settlement Class Members (i)

          was the best practicable notice under the circumstances; (ii) was reasonably calculated

          to apprise Settlement Class Members of the pendency of the Action and of their right

          to object or to exclude themselves from the Proposed Settlement and to appear at the

          Fairness Hearing and to seek monetary relief; and (iii) was reasonable and constituted

          due, adequate, and sufficient notice to all Persons entitled to receive notice. See Fed.

          R. Civ. P. 23(c)(2).

       14. The adequacy and sufficiency of the Notice campaign is demonstrated by the fact that

          over 72,800 Settlement Class Members submitted timely claims, which constitutes a

          claims rate of approximately 25.3%. This is a significant claims rate and exceeds the

          claims rate in the overwhelming majority of similarly-structured settlements. See, e.g.,

          Poertner v. Gillette Co., 618 Fed. Appx. 624 (11th Cir. 2015) (approving settlement

          with claims rate of less than 1%); In re Online DVD-Rental Antitrust Litig., 779 F.3d

          934, 944-45 (9th Cir. 2015) (approving settlement with claims rate of less than 4%);




                                                 9
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 10 of 27 PageID 8451




           Perez v. Asurion Corp., 501 F. Supp. 2d 1360 (S.D. Fla. 2007) (approving settlement

           with claims rate of approximately 1.1%).

        15. Accordingly, the Mailed and Emailed Notice as disseminated is finally approved as

           fair, reasonable, and adequate. The Court finds and concludes that due and adequate

           notice of the pendency of the Agreement was provided to Settlement Class Members,

           and the Court finds and concludes that the notice program set forth in the Preliminary

           Approval Order and completed by the Parties complied with the requirements of Fed.

           R. Civ. P. 23, and the requirements of due process under the Florida and United States

           Constitutions. The Court further finds that the notice campaign concisely and clearly

           stated in plain, easily understood language, among other things, (a) the nature of the

           action; (b) the definition of the Settlement Class; (c) the claims and defenses at issue;

           (d) that a Settlement Class Member could object to the proposed Settlement and could

           intervene and participate in person or through counsel; (e) when and how Settlement

           Class Members could elect to be excluded and that the Court will exclude any

           Settlement Class Member who timely and properly requested exclusion; (f) the binding

           effect of class judgment on Settlement Class Members.

        16. The Court further finds that the Class Action Fairness Act Notice provided by the

           Settlement Administrator on behalf of GEICO complied with 28 U.S.C. § 1715(b).

           None of the numerous agencies to which notice was given under the Class Action

           Fairness Act objected to the settlement, which supports the fairness and reasonableness

           of the settlement. See, e.g., Hamilton v. SunTrust Mortg, Inc., No. 13-60749, 2014 U.S.

           Dist. LEXIS 154762, at *4 (S.D. Fla. Oct. 24, 2014) (where “not a single state attorney




                                                  10
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 11 of 27 PageID 8452




           general or regulator submitted an objection,” finding that “such facts are overwhelming

           support for the settlement”).

        17. The Fairness Hearing and the evidence before the Court support a finding that the

           Agreement was entered into in good faith between the Plaintiffs and Defendants.

        18. The Court finds that the negotiations leading to the Agreement occurred at arm’s

           length, there was sufficient discovery in this case prior to settlement, and that the

           Agreement is fair, reasonable, and adequate to Settlement Class Members based on the

           absence of any objections.

        19. The settlement of the Action, based on the terms and conditions set forth in the

           Settlement Agreement, is approved as fair, reasonable, adequate, and in the best interest

           of the Settlement Class, particularly given the benefits conferred on the Settlement

           Class compared to the costs and risks of continued prosecution and appeal of this

           complex class action litigation.

        20. Because this Circuit expresses a strong preference towards settlement of class

           litigation, if compliant with the requirements of Rule 23, courts should approve class

           settlement if the terms are “fair, adequate, reasonable, and not the product of collusion.”

           Leverso v. SouthTrust Bank, 18 F.3d 1527, 1530 (11th Cir. 1994). Under Rule 23(e)(2),

           settlements may be approved if the Class was adequately represented and the settlement

           was negotiated at arm’s length, and if the relief provided is adequate under the factors

           outlined in Rule 23(e)(2)(C). The Court finds that these factors are present here.

        21. Rule 23(e)(2) was amended in 2018 to add the textual factors addressing the adequacy

           of the terms of a Settlement Agreement. The Advisory Committee was clear that while




                                                   11
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 12 of 27 PageID 8453




           it intended to “focus the court and the lawyers on the core concerns” or “central

           concerns” of Rule 23, it did not intend to “displace” the various circuits’ governing law

           on approval of class action settlements. Fed. R. Civ. P. 23(e)(2) Committee Notes on

           Amendment – 2018. Thus, the Eleventh Circuit’s prescription of the factors that courts

           should consider when evaluating the fairness and adequacy of settlement terms in

           Bennett v. Behring Corp., 737 F.2d 982 (11th Cir. 1984) remain relevant, particularly

           to the extent not encompassed by the Rule 23(e)(2)(C) factors.

        22. The factors prescribed in Bennett are “(1) the likelihood of success at trial; (2) the range

           of possible recovery; (3) the point on or below the range of possible recovery at which

           a settlement is fair, adequate and reasonable; (4) the complexity, expense and duration

           of litigation; (5) the substance and amount of opposition to the settlement; and (6) the

           stage of proceedings at which the settlement was achieved.” Id. at 986.

        23. Rule 23(e)(2) threshold requirements of adequate representation and arm’s length

           negotiations favor settlement. The evidence in the record demonstrates that settlement

           was achieved only after extensive and lengthy negotiations with assistance of an

           experienced and well-respected mediator, Rodney Max, which establishes the arm’s

           length nature of the negotiations and is strong evidence of a lack of collusion. See Brna

           v. Isle of Capri Casinos Inc., 2018 U.S. Dist. LEXIS 26662, at *4-5 (S.D. Fla. Feb. 20,

           2018) (Rodney Max’s involvement “serves to reject any notion that a resulting

           settlement was the product of collusion.”); Ass'n for Disabled Ams., Inc. v. Amoco Oil

           Co., 211 F.R.D. 457, 470 (S.D. Fla. 2002) (Where the parties have negotiated at arm’s

           length, the Court should find that the settlement is not the product of collusion).




                                                    12
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 13 of 27 PageID 8454




           Additionally, this Court directly observed the extensive and contested nature of the

           litigation, with significant and complex issues and positions being briefed and argued,

           all of which further demonstrate a lack of collusion. See, e.g., Diaz v. Hillsborough

           County Hosp. Auth., 2000 U.S. Dist. LEXIS 14061, at *15-16 (M.D. Fla. Aug. 7, 2000)

           (years of contested litigation prior to settlement demonstrates lack of collusion).

        24. The Settlement Class was adequately represented by the Class Representatives and

           Class Counsel. Fed. R. Civ. P. 23(e)(2)(A). The Advisory Committee explained that

           this analysis is distinct from Rule 23(a)(4) and is meant to address whether the class

           representatives possessed sufficient information and knowledge of the claims, issues,

           and defenses prior to negotiating and settling the claims. This Court agrees with other

           courts that have found that the Rule 23(e)(2)(B) “adequacy” requirement overlaps with

           the preexisting Bennett “stage of proceedings” factor. See, e.g., Lipuma v. Am. Express

           Co., 406 F. Supp. 2d 1298, 1324 (S.D. Fla. 2005) (“The stage of the proceedings at

           which a settlement is achieved is evaluated to ensure that Plaintiffs had access to

           sufficient information to adequately evaluate the merits of the case and weigh the

           benefits of settlement against further litigation.”).

        25. Based on the evidence submitted to the Court and as demonstrated through the

           extensive litigation and discovery process, both the “adequacy” requirement and the

           “stage of proceedings” requirement under Bennett favor approval of the Settlement

           Agreement. Settlement occurred at an advanced stage of litigation, and only after

           numerous contested issues of class certification, discovery, and summary judgment

           were extensively briefed and litigated. Clearly, the Class Representatives evaluated




                                                   13
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 14 of 27 PageID 8455




           voluminous discovery and data and conducted numerous depositions, such that they

           possessed sufficient information and knowledge with which to evaluate the merits and

           benefits of settlement compared to the risk of further litigation. See Grant v. Ocwen

           Loan Servicing, LLC, 2019 U.S. Dist. LEXIS 14673, at *14-15 (M.D. Fla. Jan. 29,

           2019) (“Through…depositions, document production, and written discovery, Plaintiff

           and Class Counsel were able to” establish an adequate information base to satisfy the

           adequacy requirement). Thus, the Court finds that both the Rule 23(e)(2)(B) “adequacy

           of representation” requirement and the Bennett “stage of proceedings” factor favor final

           approval of the Settlement Agreement.

        26. Next, the Rule 23(e)(2)(C) factors addressing whether a settlement’s terms are

           “adequate” – the risk of non-settlement, the method for processing claims and

           distributing relief, and the terms of attorneys’ fees – favor granting final approval. The

           first factor is the “costs, risks, and delay of trial and appeal.” Fed. R. Civ. P.

           23(e)(2)(C)(i). This factor overlaps with the first four Bennett factors: (1) likelihood of

           success, (2) range of potential recovery, (3) where, on the range of potential recovery,

           the amount to which Class Members are entitled falls, and (4) the duration and length

           of litigation. See, e.g., Williams v. New Penn Fin., LLC, 2019 U.S. Dist. LEXIS 106268,

           at *11 (M.D. Fla. May 8, 2019). Under both Rule 23 and Bennett, courts should

           estimate the potential recovery if ultimately successful versus the risks of losing

           outright, and determine whether the relief provided comports therewith. Id.; see also

           Palmer v. Dynamic Recovery Solutions, LLC, 2016 U.S. Dist. LEXIS 59229 (M.D. Fla.




                                                   14
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 15 of 27 PageID 8456




           May 4, 2016) (comparing potential recovery versus risk and analyzing relief provided

           under proposed settlement in comparison therewith).

        27. The amount of damages sought in the pleadings was $79.85 plus prejudgment interest

           per class member. Thus, potential recovery ranges from $0.00 to $79.85 plus

           prejudgment interest per Settlement Class Member. Applying these damages to the

           factors, the Agreement provides $79.85 plus prejudgment interest to every Settlement

           Class Member who submits a claim, and does not compromise nor reduce the amount

           of damages available to the Class or any Class Member; therefore, the place “on the

           range of discovery”, Bennett, 737 F.2d at 986, in which the relief afforded falls is

           beyond adequate because it is at the very top of that range. See Saccoccio v. JP Morgan

           Chase Bank, N.A., 297 F.R.D. 683, 693 (S.D. Fla. 2014) (finding significant that

           settlement afforded more relief than likely would have been secured at trial); Lee v.

           Ocwen Loan Servicing, LLC, 2015 U.S. Dist. LEXIS 121998, at *7 (S.D. Fla. Sep. 14,

           2015) (settlements that “provide near-complete relief to class members on a claims-

           made basis” are an “extraordinary result”); cf. Bennett, 737 F.2d at 987 n. 9 (approved

           settlement providing 5.6% of the potential recoverable damages). This conclusion is

           buttressed by the fact that Defendants agreed to change their business practice and

           begin paying Transfer Fees to all total-loss insureds moving forward. See Figueroa v.

           Sharper Image Corp., 517 F. Supp. 2d 1292, 1326 (S.D. Fla. 2007) (analysis of

           potential recovery and benefits secured “spans from a finding of non-liability” to

           “varying levels of injunctive relief” to monetary benefits).




                                                  15
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 16 of 27 PageID 8457




        28. Moreover, as this Court previously noted, while this Court granted Plaintiffs’ motion

           for class certification and granted Plaintiffs’ motion for summary judgment and denied

           GEICO’s motion for summary judgment, other courts can and have disagreed

           (including a Florida circuit court). In addition, a similar case is currently pending on

           appeal before the Eleventh Circuit, and GEICO maintains that it possesses meritorious

           defenses concerning both summary judgment and class certification, and appellate

           review of this Court’s Summary Judgment Order would be de novo. See Curves, LLC

           v. Spalding County, 685 F.3d 1284, 1288 (11th Cir. 2012). Every case includes a risk

           that the appellate court will disagree with the trial court. Here, there is no direct

           guidance from the Florida Supreme Court nor any Florida appellate court on the

           questions of Florida law presented by this case. For these reasons, the risk of no

           recovery because of an adverse ruling on appeal is real and significant. Thus, the Court

           finds that Rule 23(e)(2)(C)(i), consistent with the aforementioned Bennett factors,

           clearly favors approval of the proposed settlement.

        29. The second factor is the method for “distributing relief” and “processing class-members

           claims.” Fed. R. Civ. P. 23(e)(2)(C)(ii). As demonstrated by the claims process and

           Forms approved by this Court, the process was simple, streamlined, and

           straightforward. Defendants extracted information from its insurance claim records to

           pre-fill the information on the settlement claim forms, and Settlement Class Members

           merely had to sign an attestation confirming the prefilled information was correct

           (including the address) or update the address. See Wilson v. Everbank, 2016 WL

           457011, at *9 (S.D. Fla. Feb. 3, 2016) (finding significant that class members need not




                                                  16
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 17 of 27 PageID 8458




           submit any additional evidence or documentation beyond merely “checking a box”

           which “should take no more than a few minutes for the average claimant to complete.”).

           This Court finds that Rule 23(e)(2)(C)(ii) favors approval of the Settlement Agreement.

        30. In the Order Preliminarily Approving Class Settlement, the Court considered the claims

           made structure, and preliminarily found that this structure did not undermine the

           fairness or adequacy of the Agreement. Upon further review, including review of the

           claims process, this Court confirms such finding. See, e.g., Bastian v. United Servs.

           Auto. Ass'n, 2017 U.S. Dist. LEXIS 180757 (M.D. Fla. Nov. 1, 2017) (approving

           similar claims-made settlement in class action concerning total-loss vehicles);

           Poertner, 618 Fed. Appx. 624 (confirming approval of class settlement with less than

           1% claims rate); Hamilton v. SunTrust Mortg. Inc., 2014 WL 5419507, at *6 (S.D. Fla.

           Oct. 24, 2014) (a claims made structure does not impact the “fairness, reasonableness,

           or adequacy of proposed settlement.”); Montoya v. PNC Bank, N.A., 2016 WL 1529902

           (S.D. Fla. Apr. 13, 2016); Braynen v. Nationstar Mortg., LLC, 2015 WL 6872519 (S.D.

           Fla. Nov. 9, 2015); Hall v. Bank of Am., N.A., 2014 U.WL 7184039 (S.D. Fla. Dec. 17,

           2014). This Court agrees that “[n]egotiating for a smaller amount to go to Class

           Members would, in effect, unfairly reward some Class Members for their own

           indifference at the expense of those who would take the minimal step of returning the

           simple Claim Form to receive the larger amount.” Lee v. Ocwen Loan Servicing, LLC,

           2015 WL 5449813, at *18 (S.D. Fla. Sep. 14, 2015); see also, e.g., In re Cendant Corp.

           Litig., 264 F.3d 201, 250-51 (3d Cir. 2001) (explaining why a defendant can offer a

           higher percentage recovery in a claims made class settlement).




                                                 17
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 18 of 27 PageID 8459




        31. This Court’s finding is further supported by the fact that Defendants asserted they

           would not have settled the case on a direct pay model, and would have appealed this

           matter to the Eleventh Circuit. See Montoya v. PNC Bank, N.A., 2016 U.S. Dist. LEXIS

           50315, at *49 (S.D. Fla. Apr. 13, 2016) (claims made settlement offered the best and

           “only real relief” possible in settlement because defendants “would not have agreed”

           to direct pay structure); Casey v. Citibank, N.A., 2014 WL 4120599, at *2 (N.D. N.Y.

           Aug. 21, 2014) (while direct payment may have resulted in more class members

           receiving some payment, “there is no reason to believe the defendants would agree to

           such terms” and thus the feasibility of direct payment “is irrelevant”) (citing Uhl v.

           Thoroughbred Tech. & Telecomms., Inc., 309 F.3d 978, 986 (7th Cir. 2002) (because

           the inquiry into a proposed settlement structure “is limited to whether the settlement is

           lawful, fair, reasonable and adequate[,] . . . [an objector] must do more than just argue

           that she would have preferred a different settlement structure”)).

        32. The next factor is the “terms of any proposed award of attorney’s fees[.]” Fed. R. Civ.

           P. 23(e)(2)(C)(iii). This is distinct from the Rule 23(h) analysis below, and instead

           addresses if and how the attorneys’ fees impacted the terms of the Settlement.

           Importantly, pursuant to the Settlement Agreement, whatever amount this Court awards

           in attorneys’ fees will be paid separately by Defendants and will not impact the amounts

           recovered by Settlement Class Members, and payments to Settlement Class Members

           are not conditioned on an award of attorneys’ fees. See Burrow, 2019 U.S. Dist. LEXIS

           151734, at *27-28 (evaluating Rule 23(e)(2)(C)(iii) and finding significant that fees

           “are to be paid by the Defendants separately and in addition to the relief granted to the




                                                  18
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 19 of 27 PageID 8460




           Settlement Class Members” and “was not conditioned on any amount of attorneys'

           fees”); Williams, 2019 U.S. Dist. LEXIS 106268, at *16 (same). Thus, this Court finds

           that Rule 23(e)(2)(C)(iii) favors approval of the Agreement.

        33. The final factor is whether the Agreement treats class members equitably vis-a-vis each

           other. Fed. R. Civ. P. 23(e)(2)(D). Under the Settlement Agreement, Settlement Class

           Members are treated identically insofar as it relates to Notice, Claim Forms, damages,

           and all other material ways. Additionally, the scope of the release is identical as to all

           Class Members. See Rule 23(e)(2)(D), Committee Notes on Rules - 2018 Amendment

           (instructing courts evaluating Rule 23(e)(2)(D) to consider the extent to which “the

           scope of the release may affect class members in different ways”). Thus, this Court

           finds that Rule 23(e)(2)(C)(iv) favors approval of the settlement.

        34. Finally, the two remaining Bennett factors not subsumed within Rule 23 – opposition

           to the settlement and the opinions of the Class Representatives and Class Counsel –

           also favor settlement. First, not a single Class Member lodged an objection, and only 8

           opted out on 11 claims – from a Class of 287,709 claims. This lack of opposition to the

           Settlement Agreement is significant evidence that the settlement terms are fair,

           adequate, and reasonable. Morgan v. Public Storage, 301 F. Supp. 3d 1237, 1252 (S.D.

           Fla. 2016) (one objection out of “hundreds of thousands class members” indicates

           strong satisfaction with settlement). Second, the opinions of Class Counsel and the

           Named Plaintiffs, all of whom believe the Settlement Agreement is in the best interests

           of Settlement Class Members, favors approval of the settlement. Class Counsel are

           experienced and well-regarded class action litigators, and this Court is inclined to give




                                                  19
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 20 of 27 PageID 8461




           weight to their opinions. Thus, this Court finds that the remaining Bennett factors favor

           approval of the Settlement Agreement.

        35. The Parties also jointly moved to vacate this Court’s previous summary judgment

           Order (Doc. 185), contingent on this Court granting final approval of the Settlement

           Agreement after the Notice period and after the period during which Class Members

           could object or request exclusion. Vacatur requires this Court to “determine the

           propriety of granting vacatur by weighing the benefits of settlement to the parties and

           to the judicial system (and thus to the public as well) against the harm to the public in

           the form of lost precedent.” See Hartford Cas. Ins. Co. v. Crum & Forster Specialty

           Ins. Co., 828 F.3d 1331, 1336 (11th Cir. 2016). As set forth in the Order Preliminarily

           Approving Class Settlement, and upon further review, the Court finds that, because the

           previous Summary Judgment Order addressed issues relating to the application of

           Florida state law by a federal court sitting in diversity, the Summary Judgment Order

           is not binding precedent, and no precedential value is lost by vacating the Order.

           Moreover, the Court notes that the Summary Judgment Order related to GEICO-

           specific insurance policies particular to this insurer. Finally, the Court considers it

           important that the Settlement was achieved pursuant to Court-ordered mediation, and

           the Court has found that the benefits of settlement likely outweigh the harm to the

           public in the form of lost precedent. This settlement provides full relief to Plaintiffs and

           the Class, provides finality to Defendants, and provides considerable positive impact

           to the public in the State of Florida by including a requirement that GEICO change its




                                                   20
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 21 of 27 PageID 8462




           practice and procedure going forward so that it pays the requested transfer fees to its

           insureds.

     NOW, THEREFORE, IT IS ORDERED AND ADJUDGED THAT

        36. The Court possesses jurisdiction over the subject matter of this Action and to approve

           the Agreement, and has personal jurisdiction over all Settlement Class Members. The

           Motion for Final Approval of Class Action Settlement is GRANTED.

        37. The Court finds that all requirements for certification of a settlement class under Rule

           23 of the Federal Rules of Civil Procedure have been met and certifies the Settlement

           Class for settlement purposes only.

        38. The Court finds that the terms of the Agreement are fair, reasonable, and adequate,

           consistent with the requirements of due process, and in the best interests of the

           Settlement Class. All provisions and terms of the Agreement are finally approved in all

           respects, and the Parties are directed to consummate the Agreement in accordance with

           its terms.

        39. The Court finds that Class Counsel and the Named Plaintiffs adequately, appropriately,

           and fairly represented and protected the interests of the Settlement Class for the

           purposes of entering into and implementing the Proposed Settlement, and reconfirms

           its appointment of the Class Representatives and Class Counsel as set forth above.

        40. The Court approves the Opt-Out List submitted by the Settlement Administrator, which

           is found at Doc. 213-1. The potential Settlement Class Members who submitted timely

           requests for exclusion as set forth in the Opt-Out list are hereby excluded from the

           Settlement Class and shall neither share in nor be bound by the Final Order and




                                                  21
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 22 of 27 PageID 8463




           Judgment. All other potential Settlement Class Members are adjudged to be members

           of the Settlement Class and are bound by this Final Order and Judgment and by the

           Agreement, including the Release provided for in the Agreement and this Final Order

           and Judgment.

        41. This Action is dismissed in its entirety on the merits, with prejudice and without leave

           to amend, and without fees or costs except as expressly provided in this Final Order

           and Judgment.

        42. Upon the entry of this Final Order and Judgment, each Settlement Class Member

           (except those who have been excluded by the Court), as well as their heirs, estates,

           trustees, executors, administrators, principals, beneficiaries, representatives, agents,

           assigns, and successors, and/or anyone claiming through them or acting or purporting

           to act for them or on their behalf, regardless of whether they have submitted a Claim

           Form, shall be conclusively deemed to have fully released and discharged all Released

           Claims against all Released Persons as defined and set forth in the Settlement

           Agreement.

        43. No Persons other than Defendants, Defendants’ counsel and clerical/administrative

           personnel employed by them, Class Counsel and clerical/administrative personnel

           employed by Class Counsel, the Settlement Administrator, the Neutral Evaluator and

           any clerical/administrative personnel employed by him, and such other Persons as the

           Court may order, after hearing on notice to all counsel of record, shall be allowed access

           to any Confidential Information, as defined and set forth in the Settlement Agreement.




                                                  22
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 23 of 27 PageID 8464




           Class Counsel shall return to Defendants all Confidential Information within the timing

           of and as set forth in the terms of the Settlement Agreement.

        44. This Final Order and Judgment incorporates and adopts the remaining terms of the

           Settlement Agreement, including, but not limited to, all provisions related to

           admissibility of the Settlement Agreement, payment of claims timely and properly

           submitted, and jurisdiction to enforce the terms of the Settlement Agreement.

        45. As set forth in the Joint Motion to Vacate Summary Judgment Order (Doc. 198), a

           material term of the Settlement Agreement was the entry of an Order vacating the

           Summary Judgment Order. The Court has broad discretion to revisit its Orders prior to

           Final Judgment, and the Eleventh Circuit frequently grants motions to vacate prior

           orders to effectuate settlement, particularly where, as here, the prior Order dealt with

           state law issues and is of limited precedential value. For the reasons set forth herein

           and in the Joint Motion to Vacate Summary Judgment Order (Doc. 198), the Joint

           Motion to Vacate Summary Judgment Order is GRANTED and the Summary

           Judgment Order (Doc. 185) is vacated, effective on the date of this Order.

        46. Plaintiffs request that the Court approve attorneys’ fees of $5,600,000 and costs of

           $225,000, and service awards of $10,000 to each of the Named Plaintiffs. This Court

           has reviewed all declarations and evidence submitted in support thereof, including the

           declaration submitted by attorney and fee expert Melvin Wright, a complex litigation

           practitioner.

        47. This Court has analyzed the application for attorneys’ fees in light of governing

           Eleventh Circuit law, including Camden I Condominium Ass'n, Inc. v. Dunkle, 946




                                                  23
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 24 of 27 PageID 8465




           F.2d 768 (11th Cir. 1991), Poertner v. Gillette Co., 618 Fed. Appx. 624 (11th Cir.

           2015), and Muransky v. Godiva Chocolatier, Inc., 905 F.3d 1200 (11th Cir. 2018).

        48. This Court notes that the monetary value of all claims under the terms of the Settlement

           Agreement for Transfer Fees and prejudgment interest is approximately $61.90 million,

           which includes approximately $27.54 million in cash available for claimants, $28.76

           million in prospective relief from GEICO’s change in practice over a five-year period,

           and $5.6 million in attorneys’ fees (if approved by this Court). Thus, the attorneys’ fees

           represent 16.9% of the cash benefit to the class (not including prospective relief), 9.1%

           of the benefit to the class if including five years of prospective relief, and 14.7% of the

           benefit to the class if including only one year of prospective relief. This is well within

           the benchmark of 20-30% established by the Eleventh Circuit. Camden I, 946 F. 2d

           768.

        49. The Court finds that attorneys’ fees of $5,600,000 are fair and reasonable under Rule

           23(h) in light of governing Eleventh Circuit law, irrespective of whether such amount

           is considered a percentage only of the cash benefits (in which case it represents 16.9%

           of the benefits conferred) or whether it is considered a percentage of the overall benefit,

           including prospective relief.

        50. This Court’s finding is buttressed by the numerous favorable terms secured by Class

           Counsel, including robust notice, a simple and streamlined claims’ process, and

           narrowly tailored release.

        51. Moreover, this Court agrees with Mr. Wright that utilizing the Johnson v. Georgia

           Highway Express, Inc., 488 F.2d 714, 720 (5th Cir. 1974), factors as a cross-check




                                                   24
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 25 of 27 PageID 8466




           further confirms the reasonableness of the attorneys’ fees sought, particularly the time

           and labor required, the novelty and difficulty of the issues involved and the skills

           requisite to perform properly, the customary fee, the amount involved and results

           obtained, the experience, reputation, and ability of the attorneys, and the awards in

           similar cases.

        52. Finally, while this Court does not believe attorneys’ fees should be analyzed under a

           “lodestar” or Fla. Stat. § 627.428 analysis, see Muransky v. Godiva Chocolatier, Inc.,

           905 F.3d 1200, 1217 (11th Cir. 2018), the Court also agrees with Class Counsel and

           Mr. Wright that the fee amount sought is eminently reasonable if such analysis is

           utilized.

        53. This Court agrees that the hours expended and hourly rates utilized in Class Counsel’s

           declarations are reasonable, and that the fee amount sought with a multiplier of

           approximately 1.4 is well within (and indeed less than) the multiplier used in class

           action litigation. See also, e.g., Ingram, 200 F.R.D. at 696 (noting that multipliers range

           from less than two to more than five times the reasonable hourly charges); Manners,

           1999 WL 33581944, at *31 (finding that a multiplier of 3.8 was justified, noting that

           multipliers in similar litigation have ranged from 1 through 4, and collecting the

           relevant cases);   Behrens, 118 F.R.D. at 549 (S.D. Fla. 1988) (determining that

           multipliers range from 2.26 to 4.5 with “three appear[ing] to be the average”).

        54. The fee amount of $5,600,000 is likewise reasonable when considered under a Fla. Stat.

           § 627.428 analysis, based on the declarations submitted by Class Counsel and Mr.

           Wright and the analysis prescribed by Florida Patient’s Compensation Fund v. Rowe,




                                                   25
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 26 of 27 PageID 8467




           472 So. 2d 1145, 1150-51 (Fla. 1985); Standard Guaranty Insurance Co. v. Quanstrom,

           555 So. 2d 828, 834 (Fla. 1990); Joyce v. Federated Nat’l Ins. Co., 228 So. 3d 1122

           (Fla. 2017).

        55. Further, the Court agrees that costs of $225,000 are reasonable and based on competent

           evidence, particularly for a complex and contested class action with multiple experts,

           17 depositions across the country, and a duration of several years. The Court also agrees

           that Service Awards of $10,000 to each of the Named Plaintiffs are reasonable and

           justified given the Class Representatives’ admirable dedication to the Class, time and

           effort expended in litigating the case, participating in discovery and mediation, and

           protecting the best interests of Class Members. See In re Checking Account Overdraft

           Litig., 2014 WL 11370115 at *12-13 ($10,000 service awards to 12 named plaintiffs).

        56. This Court notes that out of the almost 300,000 notices provided to Settlement Class

           Members, all of whom were informed of the amount sought by Plaintiffs and Class

           Counsel, not a single objection was lodged.

        57. Based on these findings, the Motion for Attorneys’ Fees, Costs, and Service Awards

           [210] is GRANTED. The Court awards $5,600,000 in attorneys’ fees and $225,000 in

           costs to Class Counsel, and awards a service award of $10,000 each to Mr. Jones, Mr.

           Bellamy, Mr. Cook, Ms. Barrett, and Mr. Lorenti. Defendants shall pay the attorneys’

           fee award to Class Counsel and the service awards to the Class Representatives,

           pursuant to the terms of the Agreement.

        58. The Court reaffirms its appointment of KCC Claims Services, LLC as the Settlement

           Administrator.




                                                  26
Case 6:17-cv-00891-PGB-LRH Document 215 Filed 06/22/20 Page 27 of 27 PageID 8468




         59. Without in any way affecting the finality of this Final Judgment, and without affecting

             the proper jurisdiction of any other court to enforce the Agreement and the settlement,

             this Court shall retain continuing jurisdiction over this Action for purposes of:

             (a) enforcing the Agreement and settlement, (b) hearing and determining any

             application by any Party for a settlement bar order; and (c) any other matters related to

             or ancillary to any of the foregoing.

         60. In accordance with Fed. R. Civ. P. 54, this Final Order and Judgment is a final and

             appealable order.

             DONE AND ORDERED in Orlando, Florida on June 22, 2020.




     Copies furnished to:

     Counsel of Record




                                                     27
